OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFid11-\L             GAR,~'f..·CO. L.0S. TA'T.
                       1
                          DU.:>II\!Ci:>\:)
                   t.0. BG:X.l·2-308                     cn 1011.
                                                               U = :•' U.S.POSTAGE))PITNEYBowes·
                                                                       78711
              STATE OF TEXAS "~s~::;;~                           ·     ~,'             fJ

              ~~~~J:G~ER ~J;~;.c
                                  ff:::?:   ~IlL~
                                                               ·. ,~r~~::;-$~=@=.=2=7/'        n
  711712015                       }{tH        ~   •;...,.·..       . 0001401682 JUL                2015

  LOPEZ, ALFONSO          Tr. Ct:\N~:
  On this day, the application for~1~··
  and presented to the Court.       ,,:
                                                                               Abel Acosta, Clerk
                                                                                                     ''

                                                                                                               ·~
               RETURNT
                                                     TX 78207                             . UT!=          'l


                                                                                                      . ;i'1


··.~38                                                            -iJ1, 1••Jill ;11t 1•111•t              I'